Exhibit 10.13
(HEARTWARE LOGO) [c81752c8175202.gif]
5 December 2008
David R. Hathaway, MD
2 Windcrest Lane
Millis, MA 02054
Dear David:
In light of the fact that changes need to be made to your existing employment
letter agreement in order to ensure compliance with Section 409A of the Internal
Revenue Code of 1986, and to update the terms of your employment to reflect
HeartWare, Inc.’s (the “Company”) current employment practices, we set forth
below the terms and conditions of your continuing employment with us:
1. Position. Your title will be Chief Medical Officer. As such, you will be
responsible for, among other things, managing the overall clinical and
regulatory affairs of the Company including establishing clinical and regulatory
strategies, recruitment, administration, resource requirements, budgeting,
oversight of all medical issues related to the Company’s products, clinical
trial data, post commercial complaints, data presentation, medical journal
publications and participating in the senior management leadership team. You
shall report directly to the President / Chief Executive Officer of the Company,
and shall provide such other services as may be requested by the President or
the Parent’s (as defined below) Board of Directors (the “Board”), consistent
with your position with the Company. Your usual place of business will be at the
Company’s offices in Framingham, Massachusetts. “Parent” shall mean the ultimate
parent entity of the Company which at the above date is HeartWare International,
Inc..
2. Compensation. Your base salary shall be at the annual rate of $250,000,
payable in accordance with the Company’s payroll policies as from time to time
in effect (“Base Salary”). Your Base Salary will be reviewed annually by the
Board and may be increased by the Board in its discretion. Your Base Salary
shall not be subject to reduction without your prior written consent except that
if the Board reduces the salary of all senior managers of the Company, the Base
Salary shall be reduced by the same percentage as the percentage reduction in
salary of such senior managers.
3. Annual Bonus. The Company may pay you an annual cash bonus based on your
performance (which may be measured by specific goals), as determined by the
Board in its discretion. The Company shall pay the annual cash bonus for a
calendar year, if at all, on or after January 1st, but by no later than
March 15th, of the next year. No annual cash bonus is guaranteed. Payment of all
annual bonuses rests in the sole discretion of the Board regardless of the
achievement of pre-specified goals, and you must be employed with the Company on
the payment date in order to be eligible to receive any such annual bonus.

 





--------------------------------------------------------------------------------



 



4. Vacation, Insurance and Benefits; Expenses.
(a) You shall be entitled to all legal holidays recognized by the Company, and
20 days of paid vacation per annum. Any unused vacation shall be subject to
Company policy as from time to time in effect. Vacation days for the first
fiscal year of your employment will be prorated.
(b) You shall be eligible for participation in any health, dental, and other
insurance plans that may be established and maintained by the Company from time
to time for its employees of your level, all as determined by the Board in its
discretion. You shall also be entitled to participate in any employee benefit
programs that the Board may establish for Company employees generally, including
but not limited to health insurance, 401(k) Plan and stock purchase or option
plans. The Company’s employee benefit programs will be discussed during your
orientation.
(c) The Company shall reimburse you for all usual and ordinary business expenses
incurred by you in the scope of your employment hereunder in accordance with the
Company’s expense reimbursement policy as from time to time in effect.
5. Severance Pay.
The provisions of this Section 5 shall apply on and after January 1, 2009.
(a) If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) other than in connection
with a Change in Control (as described below), and subject to the notice and
release requirements described below, the Company shall pay, beginning within
15 days after your termination of employment, (i) your Base Salary for a period
of 6 months, payable in accordance with the standard payroll practices then in
effect for active senior executives; and (ii) the employee portion of your COBRA
continuation coverage (to the extent that you elect coverage) for a period of
6 months or, if earlier, until you become entitled to participate in another
employer’s health plan.
(b) If your employment is terminated by the Company without “Cause” (as defined
below) or by you for “Good Reason” (as defined below) coincident with or within
18 months after a Change in Control (as defined below), and subject to the
notice and release requirements described below, the Company shall cause to be
paid, on or beginning within 15 days after your termination of employment, (i) a
lump-sum cash payment in an amount equal to one times your Base Salary; and (ii)
the employee portion of your COBRA continuation coverage (to the extent that you
elect coverage) for a period of 12 months or, if earlier, until you become
entitled to participate in another employer’s health plan. The severance pay
provided under this Section 5(b) shall supersede, and not be in duplication of,
the severance pay provided under Section 5(a).

 

A-2



--------------------------------------------------------------------------------



 



(c) “Cause” means your: (i) material or persistent breach of this letter
agreement; (ii) engaging in any act that constitutes serious misconduct, theft,
fraud, material misrepresentation, serious dereliction of fiduciary obligations
or duty of loyalty to the Company; (iii) conviction of a felony, or a plea of
guilty or nolo contendere to a felony charge or any criminal act involving moral
turpitude or which in the reasonable opinion of the Board brings you, the Board,
the Company or any affiliate into disrepute; (iv) neglect of or negligent
performance of your duties under this letter agreement; (v) willful,
unauthorized disclosure of material confidential information belonging to the
Company, or entrusted to the Company by a client, customer, or other third
party; (vi) repeatedly being under the influence of drugs or alcohol (other than
prescription medicine or other medically related drugs to the extent that they
are taken in accordance with their directions) during the performance of your
duties under this letter agreement, or, while under the influence of such drugs
or alcohol, engaging in grossly inappropriate conduct during the performance of
your duties under this letter agreement; (vii) repeated failure to comply with
the lawful directions of your immediate supervisor or the Board that are not
inconsistent with the terms of this letter agreement; or (viii) actual
engagement in conduct that violates applicable state or federal laws governing
the workplace that could reasonably be expected to bring the Company or any
affiliate into disrepute. In order for the Company to terminate your employment
for Cause under any of clauses (i), (iv), (vi) or (vii) in the preceding
sentence, the Company must provide you with written notice of its intention to
terminate employment for Cause and describing the acts or omissions upon which
such termination for Cause is based, and you shall be provided a 30-day period
from the date of such notice within which to cure or correct such acts or
omissions if they are reasonably susceptible of cure or correction.
(d) “Good Reason” means the occurrence of any of the following without your
consent:
(i) a material diminution in your Base Salary;
(ii) a material diminution in your authority, duties, or responsibilities;
(iii) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom you are required to report, including a requirement that you
report to a corporate officer or employee instead of the Board;
(iv) a material diminution in the budget over which you retain authority; or
(v) any other action or inaction that constitutes a material breach by the
Company of any agreement under which you provide services.

 

A-3



--------------------------------------------------------------------------------



 



Notwithstanding the above, no “Good Reason” exists unless (I) you notify the
Company in writing within 90 days after the initial existence of any condition
listed above, and the Company fails to cure the condition within 30 days after
receiving notice, and (II) you terminate employment by no later than 2 years
after the initial existence of any condition listed above.
(e) A “Change in Control” means the earliest to occur of any of the following
events, construed in accordance with section 409A of the Internal Revenue Code:
(i) Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, beneficial ownership of
more than a majority of the total fair market value or total voting power of the
then-outstanding securities of HeartWare International, Inc. (the “Parent”), a
Delaware corporation that is the ultimate parent company of the Company;
(ii) Any one Person or more than one Person Acting as a Group (each as defined
below) acquires, or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or Group, the assets of the Parent
that have a total gross fair market value (as determined by the Board) of more
than 50% of the total gross fair market value of all of the assets of, as
applicable, the Parent immediately prior to the initiation of the acquisition;
or
(iii) A majority of the members of the board of directors of the Parent is
replaced during any 12-month period by directors whose appointment or election
is not endorsed or approved by a majority of the members of the board who were
members of the board prior to the initiation of the replacement.
For purposes of this Section 5(e), a “Person” means any individual, entity or
group within the meaning of section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than (A) the Parent, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Parent,
or (C) any corporation owned, directly or indirectly, by the stockholders of the
Company Parent in substantially the same proportions as their ownership of stock
of the Parent. Persons will be considered to be “Acting as a Group” (or a
“Group”) if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a Person owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such stockholder is considered to be Acting as a Group with other
stockholders only with respect to the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation. Persons will not be considered to be Acting
as a Group solely because they purchase assets of the same corporation at the
same time or purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.
For purposes of this Section 5(e), section 318(a) of the Internal Revenue Code
applies to determine stock ownership. Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option). For purposes of the preceding sentence, however, if
a vested option is exercisable for stock that is not substantially vested (as
defined by Treasury regulation section 1.83 3(b) and (j)), the stock underlying
the option is not treated as owned by the individual who holds the option.

 

A-4



--------------------------------------------------------------------------------



 



(f) Your right to receive severance pay under this Section 5 is conditioned upon
(i) your signing and delivering to the Company, before any payment is due or
scheduled to begin, a general release of claims, in form and substance
reasonably acceptable to the Company, by which you release the Company from any
claim arising from your employment by, or termination of employment with, the
Company, in consideration for the payment; and (ii) your compliance with
Sections 7, 8, and 9 of this letter agreement. The Company shall make no payment
before the general release becomes effective upon the expiration of any
applicable revocation period.
(g) Termination of employment, other than for Cause, by either you or the
Company, requires 60 days’ prior written notice. The Company reserves the right
to pay the portion of your compensation attributable to the period for which the
Company fails to satisfy the notice requirement described above. Any such
payment of compensation in lieu of notice will be paid in accordance with the
provisions of Section 5(a) or 5(b), as applicable.
(h) Notwithstanding the above, on termination of your employment (for whatever
reason) you shall be entitled to receive the pro rata portion of your Base
Salary through the date of your termination, together with such compensation or
benefits to which you may be entitled by law or under the terms of the Company’s
compensation and benefit plans in effect including, without limitation, amounts
owed to you for unpaid vacation leave accrued during the course of your
employment with the Company.
6. At Will Employment.
(a) This letter agreement describes the compensation and benefits that you are
entitled to receive for so long as you remain employed by the Company, but is
not a contract or guarantee of employment for any particular period of time. At
all times you will remain an employee at will, and you and the Company are free
to terminate your employment at any time for any reason.
(b) Should your employment with the Company be terminated by the Company for
Cause, by you without Good Reason, or as a result of your death or permanent
disability or other physical or mental incapacity, you shall be entitled to
receive only the prorated portion of your Base Salary through the date of your
termination of employment, together with such other compensation or benefits to
which you may be entitled by law, the terms of this letter agreement, or under
the terms of the Company’s compensation and benefit plans then in effect.
7. Nonsolicitation. During your employment with the Company and for 12 months
after your termination of employment (for whatever reason), you shall not,
directly or indirectly, on your own behalf or on behalf of any third party,
without the express written consent of the Company or the Parent:
(a) canvass, solicit, target, induce or entice or endeavor to solicit, target,
induce or entice away from the Company or the Parent, or attempt to divert,
reduce or take away, the business or patronage (with respect to products or
services of the kind or type developed, produced, marketed, furnished or sold by
the Company with which you were substantively involved during the course of your
employment with the Company) of, of any of the clients, customers, vendors,
suppliers or accounts, or prospective clients, customers, suppliers, vendors or
accounts of the Company or the Parent that you contacted, solicited or served
while employed by the Company or supplier to or in the habit of dealing with the
Company or the Parent;

 

A-5



--------------------------------------------------------------------------------



 



(b) target, recruit, solicit, hire away, or otherwise interfere with the
employment relationship of, or endeavor to entice away, any employee of the
Company or the Parent, or otherwise induce any such employee to cease their
relationship with the Company or the Parent; or
(c) counsel, procure or otherwise assist any person to do any of the acts
referred to in Section 7(a) or (b).
8. Nondisparagement. You shall not, while employed by the Company or at any time
after your termination of employment, directly, or through any other personal
entity, make any public or private statements that are disparaging of the
Company or the Parent, their respective businesses or employees, officers,
directors, or stockholders. The Company agrees that, after your termination of
employment with the Company for any reason, it will refrain from making any
public statements that disparage you. The Company’s obligations under this
Section 8 extend only to the then-current officers and members of the Board, and
only for so long as those individuals are officers or directors of the Company.
Nothing herein shall be deemed to prevent you or the Company from complying with
their respective legal obligations or responding to a subpoena or other court
order.
9. Proprietary Information. Both during and after your employment with the
Company, you will treat all proprietary or other confidential information as
strictly confidential. Further, you agree to sign and comply with the terms and
conditions of the enclosed Proprietary Information, Confidentiality, and
Inventions Assignment Agreement, which is incorporated by reference into this
letter agreement. This offer of continued employment is contingent upon your
signing that agreement.
10. Injunctive Relief: Clawback. You recognize and acknowledge that it would be
difficult to ascertain the damages arising from a breach or threatened breach of
the covenants set forth in Sections 7 (nonsolicitation), 8 (nondisparagement),
and 9 (proprietary information) and that any such breach or threatened breach
could result in irreparable harm to the Company. You therefore agree that,
notwithstanding anything in this letter agreement to the contrary, including but
not limited to the forfeiture and clawback provision below, the Company shall
have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, without prior notice to you
and without the posting of a bond or other guarantee, to enforce this letter
agreement. You hereby waive any and all defenses you may have on the ground of
lack of jurisdiction or competence of the court to grant such an injunction or
other equitable relief. The existence of this right shall not preclude any other
rights and remedies at law or in equity that the Company may have. The
provisions of Section 10 shall survive termination of this letter agreement
and/or your employment with the Company. The existence of a claim or cause of
action of any kind by you against the Company shall not constitute a defense to
the enforcement by the Company of the rights provided in this Section 10 and
shall not be a defense to any injunction proceeding. In addition,
notwithstanding anything herein to the contrary, if the Board, in its
discretion, determines that you have engaged in any activity that contravenes
any covenant set forth in Section 7, 8, or 9, you shall forfeit any amount
payable under Section 5 (severance pay), and you agree to repay the Company,
within 30 days after you receive notice of the Board’s determination, any amount
previously paid by the Company under Section 5.

 

A-6



--------------------------------------------------------------------------------



 



11. Blue Pencil; Severability. If any provision of this letter agreement is
construed by a court of competent jurisdiction to be invalid or unenforceable,
that construction does not affect the remainder of this agreement, which is to
be given full force and effect without regard to the invalid or unenforceable
provision. Any invalid or unenforceable provision is to be reformed to the
maximum time, geographic and/or business limitations permitted by applicable
laws, so as to be valid and enforceable.
12. Waivers. No delay or omission by the Company in exercising any right under
this letter agreement operates as a waiver of that or any other right. The
Company’s waiver or consent on any one occasion is effective only for that
occasion and is not be construed as a bar or waiver of any right on any other
occasion.
13. Federal Employment Law. Please note that Federal law requires you to provide
the Company with documentation of your identity and eligibility to work in the
United States. In addition, the Company verifies the validity of social security
numbers. Accordingly, this offer is further conditioned upon your providing the
required documentation to the Company within three business days after your
start date. A list of the required documentation will be provided during your
orientation.
14. Prior Employers. By accepting this offer of employment, you are representing
that you are not party to any agreement with any prior employer that prevents
your working for the Company or that would prevent you from performing your
assigned duties for the Company.
15. Background Check. The Company reserves the right to conduct a background
check of its employees, and your employment may be conditioned on satisfactory
results.
16. Tax Withholding. The Company may withhold from any amounts payable under
this letter agreement such federal, state, local or foreign income and
employment taxes as shall be required to be withheld under applicable law.

 

A-7



--------------------------------------------------------------------------------



 



17. Section 409A Compliance. The following rules relate to section 409A of the
Internal Revenue Code of 1986 and any regulations and Treasury guidance
promulgated thereunder (“Section 409A”), which govern deferred compensation:
(a) This letter agreement is intended to comply with, or otherwise be exempt
from, Section 409A.
(b) The Company shall undertake to administer, interpret, and construe this
letter agreement in a manner that does not result in the imposition on you of
any additional tax, penalty, or interest under Section 409A.
(c) The Company and you agree to execute any and all amendments to this letter
agreement permitted under applicable law, as mutually agreed in good faith, as
may be necessary to ensure that this letter agreement complies with
Section 409A.
(d) The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to you under this letter agreement. The
Company shall not be liable to you for any payment made under this letter
agreement that is determined to result in an additional tax, penalty, or
interest under Section 409A, nor for reporting in good faith any payment made
under this letter agreement as an amount includible in gross income under
Section 409A.
(e) For purposes of Section 409A, the right to a series of installment payments
under this letter agreement shall be treated as a right to a series of separate
payments.
(f) With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, you, as specified under this letter agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in section 105(b) of the
Internal Revenue Code; (ii) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred; and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.
(g) “Termination of employment,” or words of similar import, as used in this
letter agreement means, for purposes of any payments under this letter agreement
that are payments of deferred compensation subject to Section 409A, your
“separation from service” as defined in Section 409A.
(h) If a payment obligation under this letter agreement arises on account of
your separation from service while you are a “specified employee” (as defined
under Section 409A and determined in good faith by the Board), any payment of
“deferred compensation” (as defined under Treasury regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury regulation
sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of your estate
following your death.

 

A-8



--------------------------------------------------------------------------------



 



18. Successors, Binding Agreement. This letter agreement shall not be assignable
by you. This letter agreement may be assigned by the Company to any affiliate or
to any other person that is a successor in interest to all or substantially all
of the business operations of the Company. This letter agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors, heirs and permitted assigns.
19. Governing Law. This letter agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the
Commonwealth of Massachusetts, without regard to its conflict of laws
principles.
20. Entire Agreement, Amendments. This letter agreement, including the
proprietary information, confidentiality, and inventions assignment agreement
incorporated herein by reference, sets forth the entire agreement between you
and the Company regarding your employment with the Company and supersedes all
prior agreements or other understandings, whether written or oral, express or
implied, between the parties to the extent that such agreements or
understandings contain provisions addressed herein; provided, however, that the
severance pay provisions under your employment letter agreement with the Company
in effect as of the date of this letter agreement shall continue to apply, in
lieu of the severance pay provisions set forth in this letter agreement, until
January 1, 2009. This letter agreement may not be amended or modified except by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
* * * *
To indicate your acceptance of these updated terms and conditions of your
employment, please sign and return the following to me no later than date that
is one week after date of offer letter:

  •   one copy of this letter, and     •   one copy of the Company’s standard
Proprietary Information, Confidentiality, and Inventions Assignment Agreement,
the form of which is annexed hereto as Exhibit A.

This is a great opportunity for both you and the Company, and we look forward to
having you continue as a member on our team.

            Sincerely,

HEARTWARE, INC.
      By:   /s/ David McIntyre         Name:   David McIntyre        Title:  
Chief Financial Officer   

Agreed to and accepted:

     
/s/ David Hathaway MD
   
 
David Hathaway
   
 
   
Dated: December 5, 2008
   

 

A-9



--------------------------------------------------------------------------------



 



Exhibit A
Form of Proprietary Information, Confidentiality, and Inventions Assignment
Agreement

 

 